DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The sentence “The higher the actuation threshold, the greater will become the value of TTC at which a collision avoidance operation is performed, and the more readily will a collision avoidance operation be actuated” in page 8, lines 18-20 is confusing and should read “The higher the actuation threshold, the greater the value of TTC at which a collision avoidance operation is performed will become, and the more readily a collision avoidance operation will be actuated” or a different structure of the sentence to fix the idiomatic errors.
Appropriate correction is required.
Claim Objections
Claims 1, 3-4 and 9 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the vehicle width direction” in line 10 should read “a vehicle width direction” to avoid a lack of antecedent basis.
Regarding claim 3, the limitation “the greater is made the degree of advancement of the actuation timing” is unclear. The examiner sets forth the limitation to be interpreted as “the greater the degree of advancement of the actuation timing is made.” 
Regarding claim 4, the limitation “the greater is made the degree of advancement of the actuation timing” is unclear. The examiner sets forth the limitation to be interpreted as “the greater the degree of advancement of the actuation is made.”
Regarding claim 9, the recitation of “an object which the host vehicle is judged to have over taken” and “an object judged to have a possibility of collision” in lines 24-25 should read “the object which” and “the object judged” in order to avoid the claim being indefinite and unclear. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“An object detection section for detecting objects positioned within the detection area” in claim 1, line 7. The specification discloses an ECU 20 configured to execute a program (page 7, lines 3-5) wherein the “object detection section” is a program in the “objection detection unit 21” that is executed by the ECU 20 to perform what is specified in page 7 lines 9-25. Therefore, the structure of the limitation is interpreted as a software or code or program that is executed on an ECU to perform the actions disclosed in the specifications.
 “An overtaking judgement section for judging whether the host vehicle has overtaken the object” in claim 1, lines 8-9. The specification discloses an ECU 20 configured to execute a program (page 7, lines 3-5) wherein the “overtaking judgement section” is a program in the “overtaking judgement section 24” that is executed by the ECU 20 to perform what is specified in page 10 lines 1-9. Therefore, the structure of the limitation is interpreted as a software or code or program that is executed on an ECU to perform the actions disclosed in the specifications.
“A right turn/left turn judgement section for judging whether host vehicle is turning” in claim 1, line 11. The specification discloses an ECU 20 configured to execute a program (page 7, lines 3-5) wherein the “right turn/left turn judgement section” is a program in the “right/left turn judgement section 26” that is executed by the ECU 20 to perform what is specified in page 10 lines 10-15. Therefore, the structure of the limitation is interpreted as a software or code or program that is executed on an ECU to perform the actions disclosed in the specifications.
 “An actuation change section for advancing an actuation timing” in claim 1, line 13. The specification discloses an ECU 20 configured to execute a program (page 7, lines 3-5) wherein the “actuation change section” is a program in the “actuation change section 25” that is executed by the ECU 20 to perform what is specified in page 10 lines 16-22. Therefore, the structure of the limitation is interpreted as a software or code or program that is executed on an ECU to perform the actions disclosed in the specifications.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the detection area” in lines 7 and 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is a new area or referring to “a detection region” recited in line 4. If “the detection area” and “detection region” are the same, the limitations should recite the same word either “area” or “region.” 
Claims 6, 8, and 11 also recite the limitations “detection area” and “detection region.” The recitation of these limitations is unclear for similar reasons as stated above.
Claim 1 also recites the limitation “an object” in lines 15, 16, and 18. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation is referring to the object recited in line 4 or whether these are referring to one new object or whether each recitation is referring to three new separate objects.
Claims 2, 6, 8-11 also recite the limitation “an object.” The recitation of this limitation is unclear for similar reasons as stated above.
Claims 2-5, 7, and 9-10 depend on claim 1 and inherit the deficiencies of claim 1 above. Therefore, claims 2-5, 7, and 9-10 are also rejected on similar grounds.
Claim 3 recites the limitation “the point” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 8-11are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukasaki (JP 2010018162 A; see reference N on PTO-892).
Regarding claim 1, Tsukasaki discloses:
A vehicle control apparatus for performing collision avoidance control when there is a possibility of collision between a host vehicle and an object positioned within a detection region 5that is set in front of the host vehicle, to prevent the host vehicle from colliding with the object (collision prevention device, see at least [0001]), the apparatus comprising: 
an object detection section for detecting objects positioned within the detection area (stereo camera 3 includes camera for front recognition and stereo image recognition device 4 function as moving object recognition unit, see at least [0011] and [0014]); 
an overtaking judgement section for judging whether the host vehicle has overtaken the object that is among the objects detected in the detection area and that is capable of moving 10within a prescribed range in the vehicle width direction of the host vehicle (vehicle 1 detects whether there is a moving object in horizontal position with respect to vehicle 1, see at least [0024] and Fig. 4); 
a right tum/left turn judgement section for judging whether the host vehicle is turning right or turning left (determination can be made whether vehicle is turning left or right, see at least [0036]); and
an actuation change section for advancing an actuation timing of the collision avoidance control when it is judged that the host vehicle is turning right or turning left after it has been 15judged that the host vehicle has overtaken an object, relative to the actuation timing when it is not judged that the host vehicle has overtaken an object and relative to the actuation timing when it is judged that the host vehicle is not turning right or turning left after it has been judged that the host vehicle has overtaken an object (higher risk causes automatic braking control and warning for collision avoidance to be performed earlier, see at least [0030]; once it is determined that vehicle 1 has turned, the collision avoidance control sets the target as a high risk, see at least [0037]).
Regarding claim 6, Tsukasaki discloses the elements above and further discloses:
a position judgement section which determines, for an object that is judged to have a possibility of collision with the host vehicle, whether the object has been detected in a peripheral part of the detection area with respect to the width direction of the host vehicle (camera 3 is able to capture peripheral imagery, see at least [0011]; position of object is determined, see at least [0017] and [0019]), 25/28PN188615/PNP-3-18332 
wherein the actuation change section advances the actuation timing on condition that an object judged to have a possibility of collision with the host vehicle has been detected in a peripheral part of the detection area with respect to the width direction of the host vehicle (Examiner notes that detection of object and possibility of collision automatically changes the timing of actuation because no detected object means no possibility of collision therefore no actuation of collision avoidance is needed Tsukasaki discloses executing collision avoidance earlier when possibility of collision is higher even for objects detected on the side, see at least [0024] and [0037]).
Regarding claim 8, Tsukasaki discloses the elements above and further discloses:
the object detection section detects an object based on images captured by an image capture unit which defines the detection region in front of the host vehicle (stereo camera scans a predetermined range for front recognition, stereo camera 3 and stereo image recognition device 4 function as recognition unit to identify objects, see at least [0011] and [0014]-[0015].
Regarding claim 9, Tsukasaki discloses the elements above and further discloses:
a same object judgement section for determining whether an object that the host vehicle is judged to have overtaken and an object that is judged to have a possibility of collision with the host vehicle are the same object (image processing determines object classification, see at least [0015], object is tracked and position is determined to determine observed object is consistent, see at least [0016]), 
wherein the actuation change section advances the actuation timing on condition that it is determined that an object which the host vehicle is judged to have overtaken is the same as an 25object judged to have a possibility of collision with the host vehicle (detected object, based on detected location, determines risk and causes warning control for collision avoidance to be performed, see at least [0026]-[0030]).
Regarding claim 10, Tsukasaki discloses the elements above and further discloses:
the overtaking judgement section judges whether, among the detected objects, there is an object that the host vehicle has overtaken and that is recognized as being a pedestrian or a two-wheel host vehicle (image processing determines whether objects are two-wheeled vehicles or pedestrians, see at least [0015]).
Regarding claim 11, Tsukasaki discloses:
an object detection step of detecting objects positioned within the detection area (stereo camera 3 includes camera for front recognition and stereo image recognition device 4 function as moving object recognition unit, see at least [0011] and [0014]); 
an overtaking judgement step of judging whether the host vehicle has overtaken an object that is among the objects detected in the detection area and that is capable of moving within a prescribed range in the vehicle width direction of the host vehicle (vehicle 1 detects whether there is a moving object in horizontal position with respect to vehicle 1, see at least [0024] and Fig. 4); 
a right turn/left turn judgement step of judging whether the host vehicle is turning right or 15turning left (determination can be made whether vehicle is turning left or right, see at least [0036]); and 
an operation change step of advancing an actuation timing of the collision avoidance control when it is judged that the host vehicle is turning right or turning left after it has been judged that the host vehicle has overtaken an object, relative to the actuation timing when it is not judged that the host vehicle has overtaken an object and relative to the actuation timing when 20it is judged that the host vehicle is not turning right or turning left after it has been judged that the host vehicle has overtaken an object (higher risk causes automatic braking control and warning for collision avoidance to be performed earlier, see at least [0030]; once it is determined that vehicle 1 has turned, the collision avoidance control sets the target as a high risk, see at least [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukasaki in view of Hayashi (JP 2015024713 A; see reference O in PTO-892).
Regarding claim 2, Tsukasaki discloses the elements above and further discloses:
the overtaking judgement section detects an object that is moving in the same direction as the host vehicle (camera is able to detect objects adjacent to vehicle 1, see at least [0011], [0024], and Fig. 4)
Tsukasaki does not teach:
a distance threshold 
a prescribed range
However, Hayashi teaches:
a distance from the host vehicle which is below a threshold value with respect to the vehicle width direction of the host vehicle, as being an object capable of moving within a prescribed range in the vehicle width direction (distance is factored into the probability of collision which causes the threshold value of the alarm and brake actuation to change where peripheral view is limited to the extended area, see at least [0018], [0037]-[0039], and [0058]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overtaking judgement disclosed by Tsukasaki by adding the distance threshold of a prescribed range taught by Hayashi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce “unnecessary warnings” (see Hayashi [0018] and [0058]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukasaki in view of Harasawa et al. (JP 2009122917A, see reference P on PTO-892; hereinafter Harasawa).
Regarding claim 3, Tsukasaki discloses the elements above but does not disclose:
a measurement section for measuring an elapsed time which elapses from the point at which it is judged that the host vehicle has overtaken the object until it is judged that the host vehicle is turning right or turning left,
wherein when the actuation timing is advanced by the actuation change section, the 5shorter the elapsed time, the greater is made the degree of advancement of the actuation timing (a shorter elapsed time.
However, Harasawa teaches:
a measurement section for measuring an elapsed time which elapses from the point at which it is judged that the host vehicle has overtaken the object (registration time, see at least [0021]) until it is judged that the host vehicle is turning right or turning left (calculation unit 10 calculates the difference of registration and the current time (when vehicle is turning), see at least [0045]), 
wherein when the actuation timing is advanced by the actuation change section, the 5shorter the elapsed time, the greater is made the degree of advancement of the actuation timing (longer elapsed time periods are discarded because likelihood of a collision is low since the passerby may have already crossed the intersection, see at least [0039]; when calculating for the collision risk at an intersection, the shorter elapsed times could result in a greater likelihood of a collision at the time of turning since the detected passerby could still be in the intersection, see at least [0044]-[0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance apparatus that actuates an early brake and alarm based on the environment disclosed by Tsukasaki by adding the measuring of elapsed time taught by Harasawa. One of ordinary skill in the art would have been motivated to make this modification in order to more properly evaluate the risk of collision at an intersection and actuate the brake accordingly. By using the elapsed time, one of ordinary skill in the art would have been able to better determine a risk of collision since a longer elapsed time could mean a passerby has already crossed the intersection (see Harasawa [0039]).
Regarding claim 4, Tsukasaki discloses the elements above and further discloses:
a speed difference measurement section for calculating a difference in speed between the host vehicle and the object, with respect to the travel direction of the host vehicle (relative speed is calculated, see at least [0017]), 10
Tsukasaki does not disclose:
wherein when the actuation timing is advanced by the actuation change section, the smaller the difference in speed, the greater is made the degree of advancement of the actuation timing 
However, Harasawa teaches:
The speed of the bicycle v0 and speed of vehicle vc are used to calculate a distance the bicycle reaches after the elapsed time L0 and a distance the vehicle reaches after the elapsed time Lc. When L0 = Lc or L0 ≥ Lc then the bicycle and vehicle may collide. Thus suggesting that since time is the constant variable that was used to determine the distances, the same formula would apply for the velocities to result in a risk of collision when V0 = Vc or V0 ≥ Vc. Therefore, one of ordinary skill in the art would recognize that when the vehicles are going at a similar speed they will have covered a similar distance during that elapsed time and a potential collision scenario will still exist. Thus, evasive maneuvers would be necessary to improve safety. See at least [0045]-[0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance apparatus that actuates an early brake and alarm based on the environment disclosed by Tsukasaki by adding the suggestion of a collision risk when a vehicle and bicycle travel the same speed suggested by Harasawa. One of ordinary skill in the art would have been motivated to make this modification in order to more properly evaluate the risk of collision at an intersection and actuate the brake accordingly to improve safety. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukasaki in view of Ichikawa et al. (U.S. Patent No. 6,504,473 B2; hereinafter Ichikawa).
Regarding claim 5, Tsukasaki discloses the elements above and further discloses:
a direction change detection section for detecting a change in direction of the host vehicle when it is judged that the host vehicle is turning right or turning left (determination whether the own vehicle is turning right or left, see at least [0036]), 
Tsukasaki does not disclose:
wherein when the actuation timing is advanced by the actuation change section, the smaller the change in direction, the greater is made the degree of advancement of the actuation timing 
However, Ichikawa teaches:
wherein when the actuation timing is advanced by the actuation change section, the smaller the change in direction, the greater is made the degree of advancement of the actuation timing (“when a turning state of a subject vehicle is detected, the action timing of the contact avoidance support device is slower than when the turning state is not detected, see at least page 8, col. 5, lines 37-39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance control disclosed by Tsukasaki by adding the advanced actuation timing for smaller direction changes taught by Ichikawa. One of ordinary skill in the art would have been motivated to make this modification in order to avoid unnecessary avoidance actions that cause “deterioration of the drivability” for the driver and only apply collision avoidance when it is needed (see Ichikawa page 6, col. 1, lines 32-43).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukasaki in view of Uemura et al. (U.S. Patent No. 5,530,651; hereinafter Uemura).
Regarding claim 7, Tsukasaki discloses the elements above and further discloses:
the collision avoidance control implements an alarm operation which actuates emission of an alarm sound by an alarm apparatus and implements a braking operation which actuates automatic braking by a braking apparatus (control unit 5 causes automatic brake control device 22 and alarm to be output in response to collision determination, see at least [0019]), and 
Tsukasaki does not disclose:
wherein in advancing the actuations of an alarm operation and a braking operation 10relative to the case in which it is not judged that the host vehicle is turning right or left after it has been judged that the host vehicle is turning right or left, the actuation change section advances the actuation of the alarm operation to a greater degree than the advancement of the actuation of the braking operation 
However, Uemura teaches:
producing an alarm prior to start of automatic braking in order to draw the driver’s attention to the obstacle ahead thus suggesting an alarm operation is actuated faster than the actuation of the braking operation, see at least page 18, col. 6, lines 54-55.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Tsukasaki by adding the alarm prior to brakes taught by Uemura. One of ordinary skill in the art would have been motivated to make this modification in order to “in order for the driver to draw attention to the fact that the body of the vehicle is approaching the obstacle existing ahead, thereby preventing the driver in advance from falling into a panic due to the rapid operation of the automatic braking and improving safety in driving the vehicle” (see Uemura page 20, col. 9, lines 30-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morotomi (JP 2012180055A; see reference Q in PTO-892) teaches a vehicle control apparatus to detect and avoid collisions during turns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669